Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21 Page 1 of 18 PagelID: 336

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

U.S. SECURITIES AND
EXCHANGE COMMISSION,

Plaintiff,
v.
VUUZLE MEDIA CORP.,
RONALD SHANE FLYNN, and
RICHARD MARCHITTO,

Defendants.

Civil Action No. 2:21-cv-01226 (KSH-
CLW)

Return Date: April 19, 2021

 

 

 

REPLY BRIEF IN SUPPORT OF MOTION BY DEFENDANT
RICHARD MARCHITTO TO DISMISS PLAINTIFF’S COMPLAINT

 

Of Counsel:

Jay V. Surgent, Esq. - Attorney ID #009631976

WEINER LAW GROUP LLP

629 Parsippany Road

P.O. Box 438

Parsippany, N.J. 07054-0438

Phone: (973) 403-1100/Fax: (973) 403-0010

Email: jsurgent@weiner.law

Attorneys for Defendant Richard
Marchitto

Jay V. Surgent, Esq., jsurgent@weiner.law

On the Brief:

Donald A. Klein, Esq., dklein@weiner.law
Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21 Page 2 of 18 PagelD: 337

 

TABLE OF CONTENTS
Page
TABLE OF AUTHORITIES... cccccceccescessceecccccccccecccecececevsesvertecessceesevsneeeaesepeeeess ii
PRELIMINARY STATEMENT. ........ccccccscessscecscecaccececceseccevevecccceceveecsceserereeanenassecenss 1
ARGUMENT. .......cccccccccceceeseceeceececccsesaccccceccccnecceccececererecteersstrvesstersusenrersrsnsaaeceseressens 2
POINT. L.nccccccccccceseccececececeeeceseccsnccscccecccccacececesesececeeseeecenerenssusecusersesserssessacessessevsess 2
LEGAL ARGUMENTS MADE BY THE SEC IN FOOTNOTES
SHOULD BE DEEMED WAIVED AND DISREGARDED BY THE
COURT. coccccccccccccccccececseccesececessenacecacauceeaceccescecacersevereveuseeececsertersevsneeeneasesseeeess 2
POINT ULnnoe.c.cccccceecccccecesesecsescscscssnccccccececceceececeescucecevensersrtrsversevsusnererensaecsessevsessees 3
RECKLESSNESS IS INSUFFICIENT TO SATISFY THE
ESSENTIAL ELEMENT THAT AN ALLEGED AIDER AND
ABETTOR HAVE KNOWLEDGE OF THE PRIMARY
VIOLATION; RECKLESSNESS IS ONLY SUFFICIENT TO
SATISFY THE SUBSTANTIAL ASSISTANCE ELEMENT FOR
AIDING AND ABETTING LIABILITY. woe ccc cc cccccccsessscnerenssssereneeees 3
POINT LID o.....c..ceececccssesscvescenssnecvsnscccesccecaccascccescecesevsecevevstevssseceesevevessevscersneunecuss 12
THE ISSUE ON THIS MOTION IS NOT THE ADEQUACY OF
THE SEC’S PLEADING AS TO FACTUAL ALLEGATIONS; IT IS
THAT PLAINTIFF’S ALLEGATONS ARE PREDICATED ON AN
ERRONEOUS APPLICATION OF THE LAW, wou.cccccecccccccsessesereresteeeens 12
CONCLUSION 0... cecceecceceseseeecessevscsccnerecrecuscnnceacassaeeceeseesesevssssecspeseenecesegsesesssesteneess 14
Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21

TABLE OF AUTHORITIES

Cases

Almog v. Israel Travel Advisory Service, Inc.,

298 N.J. Super. 145 (App. Div. 1997) cesses resceeesenrees

Big Apple Consulting USA, Inc.,

783 F.3d 786 (11th Cir, 2015) c.sseceessssssssssssssssssetessseseeee

In re Armstrong,

432 F.3d 507 (3d Cir. 2005)... eeceesseeeeseeeeneeesseeseneseees

In re Opinion 662 of Advisory Committee on
Professional Ethics,

133 NJ. 22 (1993) vceccsccececssssececsssnvesesseesesssssecssssessesssserssevenes

John Wyeth & Brother Limited v. Cigna International
Corporation,

119 F.3d 1070 (3d Cir. 1997) ooo eesecseseseeeteeseeeteeseneeaes

Lamie v. United States Trustee,

540 U.S. 526 (2004) .ccccescsesssssssseessssseeesssseesssseesessssetesensseeeeee

Maxlite, Inc. v. M&C Lighting Ltd.,
No. cv 12-4072 (KSH), 2012

WE 12894176 (D.NJ. July 6, 2012)... ecccesecssseeessseeeeseeee

Monsen v. Consolidated Dressed Beef Co., Inc.,

579 F.2d 793 (3d Cir, 1978) ..cccccscscsssvecssssvessssveccssssevesessseeses

Schmalz v. Sovereign Bancorp., Inc.,

868 F.Supp.2d 438 (E.D.Pa. 2012) oe ee eeeeeseeneeeeeseereees

SEC v. Dubovoy,

2016 WL 5745099 (D.N.J. September 29, 2016)...

SEC v. Lek Securities Corporation,

276 F.Supp.3d 49 (S.D.NVY. 2017) occ cece seeeseecteeeaeeeees

il

Page 3 of 18 PagelD: 338
Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21

SEC vy, Mattessich,

407 F.Supp.3d 264 (S.D.N.Y. 2019) cccescseereetestererees

SEC v. Pasternak,

561 F.Supp.2d 459 (D.N.J. 2008) .esecssesescssseesssesessssseesseeee

SEC v. Sugarman,

2020 WL 5819848 (S.D.N.Y. Sept. 30, 2019) veces

SEC v. Wey,

246 E.Supp.3d 894 (S.D.N.Y. 2017) cecceccsssesssssseresssssseessneee

SEC v. Yorkville Advisors, LLC,

305 F.Supp.3d 486 (S.D.N.Y. 2018) veccscsccsssssssseesesssecessssee

Tidewater Oil Co. v. United States,

AO9 U.S. US Lice eceeceeeeesareneeerseesesesseneceesssnsessesersaesees

United States v. Diallo,

5375 F.3d 252 (3d Cir. 2009)... .cececcsscensvesccsseevsecessnessneanees

Constitutional Provisions

15 U.S.C. §78t(€)ececcsscescssscssseesssssssevssssessuvsessssenstsssesserseesesenveees

Statutes

Dodd-Frank Wall Street Reform and Consumer
Protection Act, Pub.L.No. 111-203,

124 Stat. 1376 (2010) .cccccccsscescscssssesesssetesssssteccssseessseseuesenseess

ili

Page 4 of 18 PagelD: 339

seceerenteususerseevenees passim
Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21 Page 5 of 18 PagelD: 340

PRELIMINARY STATEMENT

Legal arguments raised in footnotes are considered waived in this Circuit.
Consequently, the footnotes in the SEC’s opposition Brief, which violate this
principle, should not be considered by this Court.

The SEC is essentially advocating a position -- that is not warranted by the
language of Dodd-Frank, by the legislative history of Dodd-Frank, by the history
and evolution of aiding and abetting law, or by case law applying Dodd-Frank.
While conceding that Dodd-Frank only modified Section 20(e) of the Exchange
Act to add recklessness as an alternative to knowledge with respect to the
requirement of substantial assistance for aiding and abetting liability, the SEC
jumps to the unsupported conclusion that Dodd-Frank negated other essential
elements of an aiding and abetting claim too, including the requirement, well-
established in this Circuit, that an alleged aider and abettor have knowledge of the
primary violation. The SEC’s position is inconsistent with the authorities cited by
defendant Marchitto and should be rejected.

This motion raises a threshold legal question that should be presently
addressed and decided: What legal standard applies to plaintiffs allegations
regarding defendant Marchitto’s knowledge of the alleged primary violation? Is it
actual knowledge (consistent with the foregoing authorities) or is it recklessness in

not knowing of the alleged primary violation (as advocated by the SEC)?
Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21 Page 6 of 18 PagelD: 341

ARGUMENT
POINT I

LEGAL ARGUMENTS MADE BY THE SEC IN FOOTNOTES
SHOULD BE DEEMED WAIVED AND DISREGARDED BY
THE COURT.

In large part, the SEC makes its substantive legal arguments and its
responses to authorities cited by defendant Marchetti in footnotes. (SEC Br. at 4 n.
1, 2; at 6 n.3, and at 7 (n.4). That is improper under established law in this Circuit
and is also contrary to this Court’s preferences.

The Third Circuit held in John Wyeth & Brother Limited v. Cigna

 

International Corporation, 119 F.3d 1070, 1076 n.6 (3d Cir. 1997) that “arguments
raised in passing (such as, in a footnote), but not squarely argued, are considered
waived.” See also Tidewater Oil Co. v. United States, 409 U.S. 151, 174 n.1 (J.
Douglas, dissenting) (“As Mr. Chief Justice Hughes was wont to say, ‘Footnotes
do not really count.’”); Schmalz v. Sovereign Bancorp., Inc., 868 F.Supp.2d 438,
457 n.14 (E.D.Pa, 2012) (“An argument made only in a footnote is not worthy of

credence (other than to be rejected by footnote.”). Cf Almog v. Israel Travel

 

Advisory Service, Inc., 298 N.J. Super. 145, 155 (App. Div. 1997) (where Judge
Pressler condemned the practice of raising legal arguments in footnotes as “wholly
improper’).

As this Court noted in Maxlite, Inc. v. M&C Lighting Ltd., No. cv 12-4072

(KSH), 2012 WL 12894176 at *1 (D.N.J. July 6, 2012):
2
Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21 Page 7 of 18 PagelID: 342

This Court’s preferences are specific regarding use of footnotes. See
Lite, New Jersey Federal Practice Rules, App. 2, at 677 (GANN,
2012) (“Judge Hayden generally disapproves of the use of footnotes in
briefs. *** [T]he Court strongly recommends Justice Robert L.
Clifford’s concurring opinion in Jn re Opinion 662 of Advisory
Committee on Professional Ethics, 133 N.J. 22, 32-33 (1993).

In his inimitable fashion, Justice Clifford noted that “[t]he whole irritating process
[of reading footnotes] points up the soundness of John Barrymore’s observation
that ‘[reading footnotes is] like having to run downstairs to answer the doorbell
during the first night of the honeymoon,’ quoted in Norrie Epstein, The Friendly
Shakespeare 75 (1992).” In re Opinion 662 of Advisory Committee on
Professional Ethics, 133 N.J. 22, 32 (1993).

The legal arguments made by the SEC in footnotes in its opposition Brief
should be deemed waived and should not be considered by the Court.

POINT I

RECKLESSNESS IS INSUFFICIENT TO SATISFY THE
ESSENTIAL ELEMENT THAT AN ALLEGED AIDER AND
ABETTOR HAVE KNOWLEDGE OF THE PREVMARY
VIOLATION; RECKLESSNESS IS ONLY SUFFICIENT TO
SATISFY THE SUBSTANTIAL ASSISTANCE ELEMENT FOR
AIDING AND ABETTING LIABILITY.

The SEC correctly quotes the language of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, Pub. L. No. 111-203, 124 Stat 1376 (2010)
(“Dodd-Frank”) that the SEC may bring an action against “any person that
knowingly or recklessly provides substantial assistance” to a primary violator of

the securities laws” (SEC Br. at 4) (emphasis added). However, advocating a
3
Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21 Page 8 of 18 PagelD: 343

position that is unwarranted by the specific change made by Dodd-Frank to the
requirement of providing substantial assistance, the SEC leaps to the unsupported
conclusion that Dodd-Frank negated other well-established elements of an aiding
and abetting claim as weil. It did not.

In essence, the SEC is espousing a self-serving interpretation of Dodd-Frank
that ignores its plain and unambiguous language. The SEC also ignores the
historical context from which this specific change to aiding and abetting law arose.

The SEC acknowledges that in Dodd-Frank Congress only “inserted the
words ‘or recklessly’ into Exchange Act Section 20(e)” (Br. at 5). Notably, Section
20(e) of the Exchange Act relates only to the substantial assistance element for
aiding and abetting liability. See 15 U.S.C. §78t(e).

Contrary to the SEC’s argument (Br. at 4), the history of aiding and abetting
law is important, and the cases cited by defendant Marchitto are not irrelevant.
Rather, they set the context for how Dodd-Frank impacted the three standard
elements for aiding and abetting liability: (1) the existence of a primary violation,
(ii) knowledge of the primary violation, and (iii) substantial assistance to the

primary defendant(s). The statutory standard for the element of substantial

 

assistance has been “knowing” since the Private Securities Litigation Reform Act
of 1995 (Marchitto Br. at 6-9) and has been “knowing” or “reckless” since Dodd-

Frank (Marchitto Br. at 10-15). However, neither the Private Securities Litigation
Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21 Page 9 of 18 PagelD: 344

Reform Act nor Dodd-Frank altered the requirement that there be a primary
violation or the requirement that there be knowledge by the alleged aider and
abettor of the primary violation.

The SEC makes no reference to any legislative history that supports the
conclusion that Dodd-Frank was changing any of the other elements for aiding and
abetting liability. On the contrary, the SEC relies only on the general statement that
“this new language” in Dodd-Frank “was intended to ‘clarify that recklessness is
sufficient for bringing an aiding and abetting action.’” (SEC Br. at 5) (emphasis
added). ‘This means no more than that, by “this new language”, Dodd-Frank made

recklessness and not just knowledge sufficient for the substantial assistance

 

element of an aiding and abetting claim.

The SEC’s opposition Brief relegates to one sentence in a footnote its
response to Judge Cote’s decision in SEC v. Lek Securities Corporation, 276
F.Supp.3d 49 (S.D.N.Y. 2017) that refutes the SEC’s thesis and holds that the SEC
must still establish knowledge of the primary violation after Dodd-Frank. (SEC Br.
at 6 n.3). Conflating the element of knowledge of the primary violation and the
element of substantial assistance, the SEC argues that Judge Cote held that
“knowingly or recklessly” is “the appropriate standard for scienter.” (Id.). But that
is not what Judge Cote said. Rather, in the section of her opinion relied on by the

SEC, Judge Cote stated, after acknowledging that Section 20(e) now provides that
Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21 Page 10 of 18 PagelD: 345

substantial assistance can be either knowing or reckless, that:
To survive a motion to dismiss a claim of aiding and abetting liability,
the SEC must allege: “(1) the existence of a securities law violation by
the primary (as opposed to the aiding and abetting) party; (2)
knowledge of this violation on the part of the aider and abettor; and
(3) substantial assistance by the aider and abettor in the achievement
of the primary violation.”
Id, at 58. That analysis cannot be squared with the SEC’s argument in this case.
Moreover, the SEC does not address the decision in SEC v. Mattessich, 407
F.Supp.3d 264 (S.D.N.Y. 2019) (cited by defendant Marchitto) (Br. at 12) that was
rendered nearly a decade after Dodd-Frank. After acknowledging the Dodd-Frank
modification to Section 20(e) of the Exchange Act relating to the element of
substantial assistance, the Court in Mattessich, like the Court in Lek, stated the
elements of a claim for aiding and abetting liability after Dodd-Frank as follows:
To state a claim for aiding and abetting, the SEC must allege three
things: “[i] the existence of a securities law violation by the primary
(as opposed to the aiding and abetting) party; [ii] knowledge of this
violation on the part of the aider and abettor; and [iii] substantial
assistance by the aider and abettor in the achievement of the primary
violation.”
Id. at 269 (emphasis added; citations omitted). Furthermore, the Court in
Mattessich discussed at length each of these three elements in separate sections of
the opinion entitled: (1) “The Complaint Alleges Primary Violations of Section

17(a) of the Exchange Act and Rule 17a-3(a)(19)Ui)” (id. at 269-272), (2) “The

Complaint Alleges Defendants’ Knowledge of the Violations” (id. at 272-273)
Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21 Page 11 of 18 PagelD: 346

(emphasis added), and (3) “The Complaint Alleges That Defendants Substantially
Assisted the Achievement of the Primary Violations” (noting in this section (3)
that Section 20(e) of the Exchange Act states that one can be liable for aiding and

abetting if the person “knowingly or recklessly provides substantial assistance”)

 

(id. at 273) (italics in the original; emphasis added). Unlike the SEC here, the
Court in Mattessich does not erroneously conflate the elements for aiding and
abetting liability.

The SEC only obliquely acknowledges in its opposition Brief (at 6) that the
Court in SEC v. Sugarman, 2020 WL 5819848 (S.D.N.Y. Sept. 30, 2019) (cited by
defendant Marchitto) (Br. at 10, 12) says the following about the standard for
aiding and abetting liability after Dodd-Frank:

To state a claim for aiding and abetting, the SEC must allege: “(1) the

existence of a securities law violation by the primary (as opposed to

the aiding and abetting) party; (2) knowledge of this violation on the

part of the aider and abettor; and (3) substantial assistance by the aider
and abettor in the achievement of the primary violation.”

 

 

Id. at *11 (emphasis added; citation omitted). In a footnote to this passage, the
Court noted in Sugarman that: “Congress amended aider and abettor liability to
include any person who ‘knowingly or recklessly’ provides substantial assistance
to another person [s]’ violation”. Id. at n. 11 (emphasis added). The SEC
erroneously claims in its opposition Brief (at 6) that the Court in Sugarman held

that “the SEC satisfied the [knowledge] element by alleging ‘Sugarman’s
Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21 Page 12 of 18 PagelD: 347

knowledge (or at least recklessness)”. (SEC Br. at 6) (italics in the original). The
Court in Sugarman did not so hold; it was simply describing allegations made by
the SEC. Id. Further, the SEC’s argument that “the SEC adequately alleged aiding
and abetting scienter [in Sugarman] where the defendant received a spreadsheet
describing the proposed use of investor funds that did not list the annuity that was
supposed to have been purchased” (SEC Br. at 9) is misplaced; the SEC made this

99.

allegation ‘’t]o further indicate Sugarman’s knowledge of the scheme” (id.)
(emphasis added), not as evidence of recklessness.
The SEC’s selective reliance in a footnote on excerpts from SEC v. Wey,
246 F.Supp.3d 894 (S.D.N.Y. 2017) (Br. at 4 n.2) is also misplaced. It should be
noted that the SEC cited Wey for the undisputed proposition that “Dodd-Frank
amended [Section 20(e) of the Exchange Act] to provide that ‘any person that
knowingly or recklessly provides substantial assistance’ would face aiding and
abetting liability.” (SEC Br. at 5) (emphasis added). Further, the Court in Wey
specifically described knowledge of the primary violation as an element necessary
to establish aiding and abetting liability. Id. at 925-926. Notwithstanding, the SEC
takes two passages from Wey out of context:
e First, the SEC argues that the Court in Wey held “the SEC must allege actual

knowledge of the primary violation on the part of the defendant for claims under

Section 20(e) based on conduct that occurred prior to the enactment of Dodd-
Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21 Page 13 of 18 PagelD: 348

Frank.” (SEC Br. at 4 n.2). That is true, but that was the only issue before the
Court with respect to this defendant. The Court was not suggesting that there
would be a different result for conduct occurring after Dodd-Frank. What the Court
was attempting to do was resolve a conflict between courts in the Southern District
prior to Dodd-Frank as to whether knowledge or recklessness was the proper
standard and concluded that actual knowledge was the proper standard because the
complaint did not allege a breach of fiduciary duty. Notably, in SEC v. Pasternak,
561 F.Supp.2d 459, 501 (D.N.J. 2008), Judge Pisano held that the standard (in the
Third Circuit) was actual knowledge “irrespective of the nature of the relationship
between the aider-abettor and the defrauded party”.

e Second, the SEC claims in a footnote that the Court in Wey “distinguish[ed]
between claims premised on conduct prior to July 21, 2010, which ‘are subject to
an actual knowledge standard,’ and claims premised on conduct after July 2010,
which ‘are subject to a knowing or recklessness standard’”. (SEC Br. at 4 n.2).
However, the SEC fails to note that this quote appears in the context of a
discussion where the reference to a knowing or recklessness standard was a

reference to Section 20(e)’s description of the requirements relating to substantial

 

assistance after Dodd-Frank. Wey, supra, at 928.

Equally misplaced is the SEC’s citation of SEC v. Yorkville Advisors, LLC,

 

305 F.Supp.3d 486 ($.D.N.Y. 2018) for the proposition that the SEC “must at least
Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21 Page 14 of 18 PagelD: 349

demonstrate recklessness to satisfy the knowledge requirement”. Id. at 511. This
quote is taken out of context. Yorkville involved conduct prior to Dodd-Frank. In
fact, the Court in Yorkville cited Wey in support of the quoted passage, stating that
the Court in Wey “not[ed] the split in authority in this Circuit regarding whether
actual knowledge or recklessness is required for aiding and abetting claims arising

before the Dodd-Frank Act took effect on July 21, 2010.” Id. (emphasis added).

 

The SEC’s reliance on SEC vy. Big Apple Consulting USA, Inc., 783 F.3d
786 (11th Cir. 2015) (Br. at 5) suffers from the same temporal infirmity. See id. at
800-801 (rejecting the argument that Congress’ amendment in Dodd-Frank to

include recklessness removes all doubt that, prior to Dodd-Frank, “actual

 

knowledge” was required under Section 20(e)).
The SEC has presented no authority in its opposition papers to support its
argument that Dodd-Frank rejected sub silentio the well-established principle in

the Third Circuit that:

Knowledge of the underlying violation is a critical element in proof of
aiding-abetting liability, for without this requirement financial
institutions, brokerage houses, and other such organizations would be
virtual insurers of their customers against security law violations.
Culpability of some sort is necessary to justify punishment of a
secondary actor and mere unknowing participation in another's
violation is an improper predicate to liability.

 

Monsen v. Consolidated Dressed Beef Co., Inc., 579 F.2d 793, 799 (3d Cir. 1978)

(emphasis added; citation omitted). Notably, Judge Arleo expressly relied on

10
Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21 Page 15 of 18 PagelD: 350

Monsen in her decision in SEC v. Dubovoy, 2016 WL 5745099 at *5 (D.N.J.
September 29, 2016) -- a fact ignored by the SEC in its one sentence description
of Dubovoy in a footnote. (SEC Br. at 6 n.3) (“the court specifically described the
scienter element of Section 20(e) as ‘knowingly or recklessly.’”). In fact, Judge
Arleo said in Dubovoy that “Section 20(e) of the Securities Exchange Act permits

the SEC to bring an action against ‘any person that knowingly or recklessly

 

provides substantial assistance’ to a primary violator of the securities laws.” Id. at
*5 (emphasis added).

In short, the SEC’s argument disregards the continued validity after Dodd-
Frank of the requirement for aiding and abetting liability that the alleged aider and
abetter have knowledge of the primary violation. There is an important distinction
between knowledge of the primary violation and the knowledge or recklessness
required for substantially assisting such violation. However, the SEC’s argument
fails to make that distinction.

All of the allegations as to defendant Marchitto’s knowledge of the primary
violation are qualified in the SEC’s Complaint with a recklessness alternative.
However, an allegation of knowledge or recklessness is appropriate only as to
allegations relating to substantial assistance, and there can be no aiding or abetting
liability absent the prerequisite requirement of knowledge of the primary violation.

Finally, the SEC’s discussion in a footnote of the definition of recklessness

1]
Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21 Page 16 of 18 PagelID: 351

under Third Circuit law in contexts other than aiding and abetting liability (SEC
Br. at 4 n.) begs the question. The issue on this motion is not what constitutes
recklessness but whether recklessness in not knowing of the alleged primary
violation is an actionable alternative to knowledge of the alleged primary violation.
Until that determination is made, it is premature to address whether there is a good
faith defense to a recklessness claim. In this regard, however, it should be noted
that there is no allegation in the SEC’s Complaint that defendant Marchitto
received any financial or other benefit from the actions complained of.

POINT HI

THE ISSUE ON THIS MOTION IS NOT THE ADEQUACY OF
THE SEC’S PLEADING AS TO FACTUAL ALLEGATIONS; IT
IS THAT PLAINTIFF’S ALLEGATONS ARE PREDICATED
ON AN ERRONEOUS APPLICATION OF THE LAW.

The allegations of plaintiffs Complaint, summarized in the SEC’s
opposition brief (Br. at 1-3), are just that -- allegations, which the Court accepts as
true solely for the purposes of this motion to dismiss. The issue on this motion,
however, is not whether the SEC’s allegations have been particularly pleaded.
Rather, defendant Marchitto’s motion presents a threshold, legal issue -- ie.,
whether alleged recklessness in not knowing of the primary violation is a valid
alternative to having actual knowledge of the primary violation. It is not, under
applicable aiding and abetting law. That legal issue should be determined before

this case proceeds further.

12
Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21 Page 17 of 18 PagelID: 352

The SEC argues in a footnote (in sole response to defendant Marchitto’s
pleading in the alternative argument) that the SEC “is not ‘pleading in the
alternative’ -- it is simply quoting the relevant statutory language.” (SEC Br. at 7
n.4). Clearly, the SEC is pleading in the alternative — where in this case, however,
one of the alternatives is insufficient as a matter of law. (See Marchitto Br., Point
If at 15-16). Furthermore, the SEC’s claim that it was simply quoting the relevant
statutory language is an admission, given the plain and unambiguous language of
Section 20(e), that the knowledge/reckiessness alternative applies only to the
element of providing substantial assistance. “Because it is presumed that Congress
expresses its intent through the ordinary meaning of its language, every exercise of
statutory interpretation begins with an examination of the plain language of the

statute.” United States v. Diallo, 575 F.3d 252, 256 (3d Cir. 2009). See also Lamie

 

v. United States Trustee, 540 U.S. 526, 534 (2004) (“[WJhen the statute’s language
is plain, the sole function of the courts . . . is to enforce it according to its terms.”);
In re Armstrong, 432 F.3d 507, 512 Gd Cir. 2005) (the plain meaning rule dictates
that where the meaning of the relevant statutory language is clear then no further
inquiry is required).

Contrary to the SEC’s argument (Br. at 8), it is not necessary to analyze the
specific allegations in the SEC’s Complaint to determine whether the SEC has

failed to adequately plead scienter. That determination should be made only after

13
Case 2:21-cv-01226-KSH-CLW Document 29 Filed 04/12/21 Page 18 of 18 PagelID: 353

the proper legal standard has been determined by the Court.

The SEC’s Complaint should be dismissed, absent the SEC’s voluntary
dismissal of allegations that improperly conflate separate elements for aiding and
abetting liability (knowledge of the primary violation and providing substantial
assistance).

CONCLUSION
For the foregoing reasons, defendant Richard Marchitto respectfully requests

that the footnotes in the SEC’s opposition Brief be stricken and not considered by
the Court, that the Court determine that recklessness by an alleged aider and
abettor in not knowing of the primary violation is not an actionable alternative to
actual knowledge of the primary violation for purposes of aiding and abetting
liability, and that the SEC’s Complaint be dismissed.

Respectfully submitted,

WEINER LAW GROUP LLP

Attorneys for Defendant
Richard Marchitto

By: /s/ Jay V. Surgent
Jay v. Surgent, Esq.

Dated: April 12, 2021

1999444 [docx

14
